Name: Commission Regulation (EEC) No 2395/84 of 20 August 1984 concerning the reduction in the purchase price for wines referred to in Article 14b of Regulation (EEC) No 337/79 in respect of the 1984/85 wine-growing year
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology;  prices
 Date Published: nan

 No L 224/12 Official Journal of the European Communities 21 . 8 . 84 COMMISSION REGULATION (EEC) No 2395/84 of 20 August 1984 concerning the reduction in the purchase price for wines referred to in Article 14b of Regulation (EEC) No 337/79 in respect of the 1984/85 wine-growing year HAS ADOPTED THIS REGULATION :THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine ('), as last amended by Regulation (EEC) No 1 208 /84 (2), and in particular Articles 14b and 65 thereof, Whereas Article 14b of Regulation (EEC) No 337/79 provides, in the case of certain distillation schemes, for a reduction in the purchase price paid to producers who have increased the alcoholic strength of their wine by the addition of sucrose or concentrated grape must in respect of which aid has been received as referred to in Article 14 of the said Regulation ; whereas this reduction must take into account the commercial benefits accruing from enrichment ; Whereas there are no officially recognized methods of analysis for determining whether a given batch of wine has been enriched using one of the said techniques ; whereas it is furthermore very difficult to establish a link between the enrichment carried out by individual producers and the wine they send for distillation ; whereas an exact determination of the commercial benefits accruing to each producer is accordingly possible only at the cost of an excessive amount of administrative effort which is liable to delay the payment of aid and render the overall package of intervention measures ineffective ; whereas, therefore , a flat-rate system should be applied to all producers under which the purchase price for wine is based on the average natural alcoholic strength normally achieved in each wine-growing zone, with provision that producers who have not enriched any part of their production by adding sucrose or concentrated grape must in respect of which aid has been received under Article 14 of Regulation (EEC) No 337/79 are to be paid according to the natural alcoholic strength actu ­ ally achieved by the wine sent for distillation , even where this is above the maximum limit set ; Whereas the natural alcoholic strength in a given zone can vary widely from one wine year to the next ; whereas the average should thus be determined for each wine year ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, Article 1 1 . The actual alcoholic strength to be taken as a basis for calculating the price in the 1984/85 wine year for wine sent for distillation under one of the schemes referred to in Articles 1 1 (2), 1 5 (5) and 41 (4) of Regu ­ lation (EEC) No 337/79 shall not exceed the following limits :  8,0 % vol for wine from grapes produced in zone A,  8,5 % vol for wine from grapes produced in zone B,  1 0,0 % vol for wine from grapes produced in zone C I (a),  10,5 % vol for wine from grapes produced in zone C I (b),  1 1 ,0 % vol for wine from grapes produced in zone C II ,  1 1 ,5 % vol for wine from grapes produced in zone C III . 2 . However, the alcoholic strength to be taken as a basis shall be the natural alcoholic strength actually achieved in wine sent for distillation by those produ ­ cers who furnish evidence to the competent authorities of the Member States that, during the wine year in which the wine sent for distillation is made , they have not increased the alcoholic strength of any part of their production :  either by the addition of concentrated grape must or rectified concentrated grape must in respect of which aid has been received under Article 14 of Regulation (EEC) No 337/79 , or  by the addition of sucrose. Article 2 The Member States shall take all necessary measures to verify the accuracy of the information supplied and compliance with the provisions laid down in Article 1 . They shall forthwith inform the Commission thereof. Article 3 (') OJ No L 54, 5 . 3 . 1979 , p. 1 . ( 2) OJ No L 115, 1 . 5 . 1984, p. 77 . This Regulation shall enter into force on 1 September 1984 . 21 . 8 . 84 Official Journal of the European Communities No L 224/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 20 August 1984. For the Commission Poul DALSAGER Member of the Commission